PER CURIAM.
George Saint Florant appeals his convictions for armed robbery, home-invasion robbery, kidnapping, and burglary with an assault. We affirm in part and reverse in part.
The State concedes that the home invasion conviction is subsumed within the conviction for burglary with an assault. Weiss v. State, 720 So.2d 1113 (Fla. 3d DCA 1998). We remand for the striking of the home-invasion robbery conviction, and for a new sentencing hearing on a recalculated guidelines scoresheet.
We find no merit to the claim of discovery error under Richardson v. State, 246 So.2d 771 (Fla.1971). Assuming for purposes of this discussion that the error was chargeable to the State, rather than a failure to communicate between defense co-counsel, the error was in any event corrected when the trial court made provision for the defense to take the deposition of the witness whom the defense had not previously been able to depose. This was an entirely appropriate solution, and there was no defense objection to this procedure.
Affirmed in part, reversed in part, and remanded for resentencing.